Citation Nr: 0610242	
Decision Date: 04/07/06    Archive Date: 04/13/06

DOCKET NO.  05-08 012	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Manila, the 
Republic of the Philippines



THE ISSUE

Whether the appellant has basic eligibility for Department of 
Veterans Affairs non-service-connected disability pension 
benefits.



REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States




ATTORNEY FOR THE BOARD

Jeanne Schlegel, Counsel


INTRODUCTION

This matter is on appeal to the Board of Veterans' Appeals 
(Board) from a September 2004 decision of the above 
Department of Veterans' Affairs (VA) Regional Office (RO), 
which determined that the claimant does not have the required 
military service to be eligible for VA non-service-connected 
disability pension benefits.

In March 2006, the appellant's representative filed a motion 
for advancement on the docket.  Pursuant to 38 U.S.C.A § 7107 
(West 2002) and 38 C.F.R. § 20.900(c) (2005), a Deputy Vice 
Chairman of the Board has determined that good or sufficient 
cause was shown, and granted the appellant's motion to 
advance his appeal on the Board's docket.


FINDINGS OF FACT

The National Personnel Records Center (NPRC) has provided 
certification that the appellant had no service as a member 
of the Philippine Commonwealth Army, including the recognized 
guerrillas, in the service of the Armed Forces of the United 
States.


CONCLUSION OF LAW

The requirements of basic eligibility for VA non-service-
connected pension benefits, based on qualifying service of 
the appellant, have not been met.  38 U.S.C.A. §§ 101, 107, 
5100-5103A, 5106, 5107 (West 2002 & Supp. 2005); 38 C.F.R. §§ 
3.1, 3.6, 3.7, 3.40, 3.41, 3.102, 3.159, 3.203 (2005).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  Duty to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA) describes 
VA's duty to notify and assist claimants in substantiating a 
claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 
5103A, 5107, 5126 (West 2002 & Supp. 2005); 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159 and 3.326(a) (2005).

Upon receipt of a complete or substantially complete 
application for benefits, VA is required to notify the 
claimant and his representative of any information, and any 
medical or lay evidence, that is necessary to substantiate 
the claim.  38 U.S.C.A. § 5103(a) (West 2002 & Supp. 2005); 
38 C.F.R. § 3.159(b) (2005); Quartuccio v. Principi, 16 Vet. 
App. 183 (2002).  Proper VCAA notice must inform the claimant 
of any information and evidence not of record (1) that is 
necessary to substantiate the claim; (2) that VA will seek to 
provide; and (3) that the claimant is expected to provide; 
and (4) must ask the claimant to provide any evidence in his 
possession that pertains to the claim, in accordance with 
38 C.F.R. § 3.159(b)(1).  VCAA notice should be provided to a 
claimant before the initial unfavorable agency of original 
jurisdiction (AOJ) decision on a claim.  Pelegrini v. 
Principi, 18 Vet. App. 112 (2004); see Mayfield v. Nicholson, 
No. 05-7157 (Fed. Cir. Apr. 5, 2006).

In Pelegrini, the U.S. Court of Appeals for Veterans Claims 
held, in part, that a VCAA notice, as required by 38 U.S.C.A. 
§ 5103(a), must be provided to a claimant before the initial 
unfavorable AOJ decision on a claim for VA benefits.  In the 
present case, this was done.

In the Mayfield case, the U.S. Court of Appeals for the 
Federal Circuit addressed the meaning of prejudicial error 
(38 U.S.C.A. § 7261(b)), what burden each party bears with 
regard to the Court's taking due account of the rule of 
prejudicial error, and the application of prejudicial error 
in the context of the VCAA duty to notify (38 U.S.C.A. 
§ 5103(a)).  The Federal Circuit held, in effect, that the 
Board must specify what documents satisfy the duty to provide 
notice to a claimant, and that the Court of Appeals for 
Veterans Claims must, if a case is appealed to the Court, 
specifically review the Board's findings regarding such 
notice.  Considering the decisions of the Court in Pelegrini 
and Mayfield, the Board finds that the requirements of the 
VCAA have been satisfied in this matter, as discussed below.

Initially, the Board notes that the narrow threshold issue on 
appeal is whether the appellant has basic eligibility for VA 
benefits.  The appellant claims to have World War II 
Philippine Commonwealth Army service sufficient to qualify 
him for VA benefits.  As a threshold matter, for entitlement 
to VA benefits, the law requires verification of service from 
the service department.   Under the precedent of the Court of 
Appeals for Veterans Claims in Mason v. Principi, 16 Vet. 
App. 129, 132 (2002), the VCAA is inapplicable to cases where 
the claimant seeks pension benefits and did not have active 
military service during a period of war.  

In any event, adequate notice and assistance have been 
provided by the RO in this case.  In a September 2004 letter, 
the RO informed the appellant that his claim for non-service-
connected disability pension benefits was denied on the basis 
that he lacks the requisite military service.  The RO also 
advised him of the evidence considered in his claim and his 
appellate rights.  Absent the required certification of 
service from the service department, there is no reasonable 
possibility that further development of the claim by VA would 
substantiate the claim.  

The RO issued a detailed January 2005 statement of the case 
(SOC) and a May 2005 supplemental statement of the case 
(SSOC), in which the appellant and his representative were 
advised of all the pertinent laws and regulations, including 
those regarding eligibility for VA benefits.  Both the SOC 
and SSOC also contained the text of 38 C.F.R. § 3.159(d)(1), 
stating that further assistance in developing evidence will 
be ceased by VA where the claimant is ineligible due to lack 
of qualifying service.  See Charles v. Principi, 16 Vet. App. 
370, 373-74 (2002).  As the Federal Circuit Court has stated, 
it is not required "that VCAA notification must always be 
contained in a single communication from the VA."  Mayfield, 
supra, slip op. at 9.

The Board concludes that the notifications received by the 
appellant adequately complied with the VCAA and subsequent 
interpretive authority, and that he has not been prejudiced 
in any way by the notice and assistance provided by the RO.  
See Bernard v. Brown, 4 Vet. App. 384, 393-94 (1993); 
VAOPGCPREC 16-92 (57 Fed. Reg. 49,747 (1992)).  Likewise, it 
appears that all obtainable evidence identified by the 
appellant relative to his claims has been obtained and 
associated with the claims file, and that neither he nor his 
representative has identified any other pertinent evidence, 
not already of record, which would need to be obtained for a 
fair disposition of this appeal.  Thus, for these reasons, 
any failure in the timing or language of VCAA notice by the 
RO constituted harmless error.  See also Conway v. Principi, 
353 F.3d 1359, 1374 (2004), holding that the Court of Appeals 
for Veterans Claims must "take due account of the rule of 
prejudicial error."

Moreover, as discussed herein, the VCAA recognizes certain 
circumstances where VA will refrain from or discontinue 
providing assistance, to include circumstances in which the 
appellant is ineligible for the benefits sought because of 
lack of qualifying service, lack of veteran status, or other 
lack of legal eligibility.  See 66 Fed. Reg. 45,620, 45,631 
(Aug. 29, 2001) (codified as amended at 38 C.F.R § 3.159(d)).  
The RO took appropriate steps to attempt to verify the 
appellant's active service, and no other development is 
warranted because the law, and not the evidence, is 
dispositive in this case.  VA is not required to provide 
assistance if no reasonable possibility exists that such 
assistance would aid in substantiating the claim.  
38 U.S.C.A. § 5103A(a)(2) (West 2002).  Therefore, any 
deficiency in notice to the appellant as to the duty to 
assist, including the respective responsibilities of the 
parties for securing evidence, is harmless error.  See also 
Valiao v. Principi, 17 Vet. App. 229 (2003).

Accordingly, we find that VA has satisfied its duty to assist 
the appellant in apprising him as to the evidence needed, and 
in obtaining evidence pertaining to his claims, under both 
former law and the VCAA.  The Board, therefore, finds that no 
useful purpose would be served in remanding this matter for 
yet more development.  Such a remand would result in 
unnecessarily imposing additional burdens on VA, with no 
additional benefit flowing to the appellant.  The Court of 
Appeals for Veterans Claims has held that such remands are to 
be avoided.  See Winters v. West, 12 Vet. App. 203 (1999) (en 
banc), vacated on other grounds sub nom. Winters v. Gober, 
219 F.3d 1375 (Fed. Cir. 2000); Soyini v. Derwinski, 1 Vet. 
App. 540, 546 (1991); Sabonis v. Brown, 6 Vet. App. 426, 430 
(1994).  See also Livesay v. Principi, 15 Vet. App. 165, 178 
(2001) (en banc).

In addition to the foregoing harmless-error analysis, to 
whatever extent the recent decision of the Court of Appeals 
for Veterans Claims in Dingess/Hartman v. Nicholson, Nos. 01-
1917 and 02-1506 (Vet. App. March 3, 2006), requires more 
extensive notice in claims for compensation, e.g., as to 
potential downstream issues such as effective date, the Board 
finds no prejudice to the appellant in proceeding with the 
present decision.  Since the claim seeking eligibility for 
pension is being denied, no effective date will be assigned, 
so there can be no possibility of any prejudice to the 
appellant.

It is the Board's responsibility to evaluate the entire 
record on appeal.  See 38 U.S.C.A. § 7104(a) (West 2002).  
When there is an approximate balance in the evidence 
regarding the merits of an issue material to the 
determination of the matter, the benefit of the doubt in 
resolving each such issue shall be given to the claimant.  38 
U.S.C.A. § 5107(b) (West 2002); 38 C.F.R. § 3.102 (2005).

In Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990), the Court 
of Appeals for Veterans Claims held that an appellant need 
only demonstrate that there is an "approximate balance of 
positive and negative evidence" in order to prevail.  The 
Court has also stated, "It is clear that to deny a claim on 
its merits, the evidence must preponderate against the 
claim."  Alemany v. Brown, 9 Vet. App. 518, 519 (1996), 
citing Gilbert.

II.  Facts, Law, and Analysis

In support of his claim, the appellant submitted:  (1) an AGO 
23, Affidavit for Philippine Army Personnel, reflecting that 
he served with the Philippine (civilian) guerrillas; and (2) 
a WD AGO Form 55, a copy of a Philippine Army document, dated 
in January 1946, purporting to show that the appellant 
enlisted with the Philippine Army in September 1943, engaging 
in guerrilla activities, and was honorably discharged in 
December 1945 or January 1946.  

In his September 2004 claim for benefits, the appellant 
stated that he served from September 1943 to January 1946, 
including guerrilla service.  

In a September 2004 letter, the RO advised the appellant that 
his claim was denied on the basis that service with the 
Commonwealth Army, including the recognized guerrillas, or 
the New Philippine Scouts, does not meet the basic 
eligibility requirements for non-service-connected disability 
pension.

In his June 2004 notice of disagreement, the appellant 
indicated that he enlisted with the Fil-American guerrilla 
forces in September 1943 and was honorably discharged from 
the Army of the United States in December 1945. 

In a May 2005 response to the RO's request for verification 
of the appellant's service, the NPRC certified that the 
appellant had no service as a member of the Philippine 
Commonwealth Army, including the recognized guerrillas, in 
the service of the United States Armed Forces.  

The appellant essentially contends that he was a member of 
the Old Philippine Scouts or the recognized guerrillas, or in 
Philippine Commonwealth Army, between September 1943 and 
January 1946.  Thus, he argues that, having served during 
World War II in such capacity, he is eligible for VA non-
service-connected disability pension benefits.

The law authorizes the payment of non-service-connected 
disability pension to a veteran of a war who has the 
requisite service and who is permanently and totally 
disabled.  38 U.S.C.A. §§ 1502, 1521 (West 2002).

Eligibility for VA benefits is governed by statutory and 
regulatory law that defines an individual's legal status as a 
veteran of active military, naval, or air service.  
38 U.S.C.A. §§ 101(2), 101(24); 38 C.F.R. §§ 3.1, 3.6.

The term "veteran" means a person who served in the active 
military, naval or air service and who was discharged or 
released under conditions other than dishonorable.  38 C.F.R. 
§ 3.1(d).  The term "veteran of any war" means any veteran 
who served in the active military, naval, or air service 
during a period of war.  38 C.F.R. § 3.1(e).  Service in the 
Philippine Scouts and in the organized military forces of the 
Government of the Commonwealth of the Philippines, including 
recognized guerrilla service, is recognized service for 
certain VA purposes, as authorized by 38 U.S.C.A. § 107 (West 
2002); 38 C.F.R. § 3.40.

Service as a Philippine Scout in the Regular Army inducted 
between October 6, 1945, and June 30, 1947, inclusive, and in 
the Commonwealth Army of the Philippines from and after the 
dates and hours when called into service of the Armed Forces 
of the United States by orders issued from time to time by 
the General Officer, U.S. Army, pursuant to the Military 
Order of the President of the United States dated July 26, 
1941, is included for compensation benefits, but not for 
pension benefits.  Service department certified recognized 
guerrilla service and unrecognized guerrilla service under a 
recognized commissioned officer, only if the person was a 
former member of the United States Armed Forces (including 
the Philippine Scouts), or the Commonwealth Army, prior to 
July 1, 1946, is included for compensation benefits, but not 
for pension benefits. 38 C.F.R. § 3.40(b), (c), and (d). 
Active service will be the period certified by the service 
department.  38 C.F.R. § 3.41 (redesignated from 38 C.F.R. § 
3.9 in 66 Fed. Reg. 66,763-66,767 (Dec. 27, 2001)).

Title 38 of the United States Code authorizes the Secretary 
of Veterans Affairs to prescribe the nature of proof 
necessary to establish entitlement to veterans benefits.  See 
38 U.S.C.A. § 501(a)(1).  Under that authority, the Secretary 
has promulgated, inter alia, 38 C.F.R. §§ 3.41 and 3.203(a), 
(c), to govern the conditions under which VA may extend 
veterans benefits based upon service in the Philippine 
Commonwealth Army.  Those regulations require that service in 
the Philippine Commonwealth Army (and thus status as a 
veteran for VA benefits purposes) be proven with either 
official documentation issued by a United States service 
department or verification of the claimed service by such a 
department.  See 38 C.F.R. §§ 3.41 (authorizing veteran 
status for Philippine veterans "from the date certified by 
the Armed Forces [of the United States]"); 3.203(a) 
(requiring service department documentation of service where 
available); 3.203(c) (requiring service department 
verification of service where documentation is not 
available). 

In claims for VA benefits where the requisite veteran status 
is at issue, the relevant question is whether qualifying 
service is shown under title 38 of the United States Code and 
the regulations promulgated pursuant thereto.  See Soria v. 
Brown, 118 F.3d 747, 749 (Fed. Cir. 1997).  Where service 
department certification is required, see 38 C.F.R. § 
3.203(c), the service department's decision on such matters 
is conclusive and binding upon VA.  Duro v. Derwinski, 2 Vet. 
App. at 532.  Thus, if the United States service department 
declines to verify the claimed service, the applicant's only 
recourse lies within the relevant service department, not VA.  
Soria v. Brown, supra, 118 F. 3d at 749.

In summary, under 38 C.F.R. §§ 3.40 and 3.203, a claimant is 
not eligible for VA benefits based upon Philippine service 
unless a United States service department documents or 
certifies his or her service.  Soria v. Brown, 118 F. 3d at 
749.

As noted above, in 2005, the service department certified 
that the appellant had no service as a member of the 
Philippine Commonwealth Army or as a member of the recognized 
guerrillas in the service of the United States Armed Forces.  
The service department's determination is binding on VA.  
Duro v. Derwinski, 2 Vet. App. 530, 532 (1992).

Even assuming, arguendo, that the appellant had verified 
service from September 1943 to January 1946, service before 
July 1, 1946, in the organized military forces of the 
Government of the Commonwealth of the Philippines (Regular 
Philippine Army) while such forces were in the service of the 
Armed Forces of the United States pursuant to the Military 
Order of the President dated July 26, 1941, including service 
as a recognized guerrilla, does not constitute active 
military, naval or air service such as to qualify the 
claimant for VA non-service-connected disability pension 
benefits.  38 U.S.C.A. § 107(a); 38 C.F.R. § 3.40.  Thus, the 
law would preclude basic eligibility for non-service- 
connected pension based upon this alleged period of the 
appellant"s service.  Therefore, the Board finds that the 
appellant is not eligible for the requested benefits.

While the appellant has submitted evidence in support of his 
claim, this documentation fails to meet the requirements of 
38 C.F.R. § 3.203(a).  In this regard, the Board notes that 
none of his submissions consists of a document from a United 
States service department.  Based upon the provisions of 38 
C.F.R. § 3.203, none of the documents submitted by the 
appellant, primarily documents issued by the Philippine Army, 
constitute valid evidence of qualifying service, because none 
of those documents was issued by a United States military 
service department.  Also, as noted, the May 2005 
certification from the NPRC indicating that the appellant had 
no qualifying service is binding on VA.  See generally 
Spencer v West, 13 Vet. App. 376 (2000).  Moreover, the 
appellant has provided no further evidence that would warrant 
a request for re-certification from the service department.  
See Sarmiento v. Brown, 7 Vet. App. 80, 85 (1994).  

The Board finds, therefore, that the appellant had no 
qualifying service in the United States Armed Forces, and 
that he is thus not eligible for non-service-connected 
disability pension benefits under the laws administered by 
VA.  As the law and not the evidence of record is dispositive 
in this case, the claim must be denied because of the lack of 
legal entitlement under the law.  See Sabonis v. Brown, 6 
Vet. App. at 429-30.  The appellant's proper remedy if he 
wishes to contest the service verification is an application 
to the Board for Correction of Military Records.  See Cahall 
v. Brown, 7 Vet. App. 232 (1994).

ORDER

Basic eligibility for VA non-service-connected disability 
pension benefits is not established; thus, the appeal is 
denied.



_________________________
ANDREW J. MULLEN
Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


